This is a suit by the banking commissioner against Mrs. Helen Wolfe Stromberg, C. L. Garrett, and the Ætna Casualty  Surety Company. The case is companion to No. 1888, Ætna Casualty 
Surety Co. v. Chas. O. Austin, 285 S.W. 951, this day decided; the record being the same except as hereinafter reflected.
The suit against Mrs. Stromberg was upon her note for $15,229, dated June 9, 1921, to the order of the First State Bank, given in renewal of a note given by her to the Guaranty State Bank on or about April 15, 1921, for $15,000. The original $15,000 note to the Guaranty Bank was made for the accommodation of the president, P. S. Wolfe, who secured the proceeds thereof. The alleged dishonest act was that transaction. When the renewal note was given, Mrs. Stromberg executed a deed of trust to secure the same to C. L. Garrett, trustee, upon several tracts of land. The plaintiff recovered judgment against Mrs. Stromberg for the full amount due upon the note with foreclosure against her and Garrett of the deed of trust. The plaintiff also recovered judgment against the Ætna Company for $15,000, with interest from date of the judgment. The company alone appeals.
The petition is defective, and the evidence insufficient to support the judgment against appellant as in cause No. 1888, supra, for which reason the judgment against appellant is reversed and the cause as to it remanded. The judgment against Mrs. Stromberg and Garrett is not disturbed.
Affirmed in part; reversed and remanded in part.